Title: From Thomas Jefferson to Andrew G. Fraunces, 27 June 1797
From: Jefferson, Thomas
To: Fraunces, Andrew G.


                    
                        Sir
                        Philadelphia, June 27, 1797.
                    
                    It would have highly gratified me had it been in my power to furnish the relief you ask: but I am preparing for my departure and find, on winding up my affairs, that I shall not have one dollar to spare. It is therefore with sincere regret I have nothing better to tender than the sentiments of good will of Sir, Your most obedient servant,
                    
                        Th. Jefferson
                    
                